PD-0563-17                                                          PD-0563-17
                                                                                  COURT OF CRIMINAL APPEALS
                                                                                                 AUSTIN, TEXAS
                                                                                   Transmitted 10/4/2017 2:10 PM
                                                                                     Accepted 10/4/2017 3:58 PM
                                                                                           DEANA WILLIAMSON
                                                                                                          CLERK
           DISTRICT                ATTORNEY'S                        OFFICE
                             33rd & 424th Judicial Districts                           FILED
                                                                              COURT OF CRIMINAL APPEALS
                                         COUNTIES 0F
                                                                                     10/4/2017
                              BLANCO.BURNET.LLANO.SANSABA                      DEANA WILLIAMSON, CLERK


                                 Wiley 8. MCAfee
                                      District Attorney
                    1701E.PolkStreet,Bumet,TX78611.P.0.Box725,Llano,TX78643
                        (325)247-5755.(512)756-5449.w.mcafec@co.Ilano.tx.us

                                       October 4, 2015



Ms. Deana Williamson
Clerk of Court of Criminal Appeals
P. 0. Box 12308, Capitol Station
Austin, TX 78711

Re :    ::;eea|°fiop:-€a5:s3e-LN7o;. T4e2r|]8E::I ::eL£=Zt¥[ i,::r,::a::u°[To:XBausrnet cou nty

        Court of Appeal #: 13-15-00332-CR

Dear Ms. Williamson:

      please accept this letter as our designation of Lead Counsel for the State of
Texas, Appellee, in the above described case.    Lead Counsel for this case is:

         Gary W. Bunyard
         Assistant District Attorney
         P.O. Box 725
         Llano, TX 78643
         (325) 247-5755 (voice)
         (325) 24715274 (fax)
         9.bunyard@co.Ilano.tx.us
         Texas State Bar No. 03353500


                                                                 Sincerely,




                                                                 Assistant District Attorney


  cc:      Justin Bradford smith
          Stacey M. Soule